Order entered December 29, 2020




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                            No. 05-20-01078-CV

 IN RE FREDERICK SCROGGINS AND WERNER ENTERPRISES, INC.,
                         Relators

         Original Proceeding from the 101st Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-19-01483

                                   ORDER
             Before Justices Schenck, Partida-Kipness, and Nowell

     Based on the Court’s opinion of this date, we DENY relators’ petition for

writ of mandamus.


                                          /s/   ERIN A. NOWELL
                                                JUSTICE